DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-20 stand rejected under Section 112(a) for lack of enablement for the full scope of the claims.  Claims 1-20 stand rejected under Section 112(a) for failing to meet the written description requirement.  Claims 1-20 stand rejected under Section 112(b).  Claims 4 and 5 stand rejected under Section 112(d).  Claims 1-20 stand rejected under Section 103.  Claims 10-14, 16, and 17 stand objected to for informalities.
Applicants amended claims 1-4, 6-11, 15, and 18, and canceled claims 5 and 12-14.  Applicants argue that the application is in condition for allowance.
Turning first to the claim objections: Applicants’ amendment to claim 10 addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to claim 10 and its dependent claims, claims 11-14, are withdrawn.  As for claims 16 and 17, applicants’ arguments are persuasive.  The objections to claims 16 and 17 are withdrawn.
Section 112(d) rejections: Applicants canceled claim 5.  Therefore, the Section 112(d) rejection is withdrawn as moot.  As for claim 4, the Office has given applicants’ arguments further consideration and finds them persuasive.  The Section 112(d) rejection of claim 4 is withdrawn.

Section 112(a) (written description) rejections: Applicants’ amendments to the claims address the previously noted Section 112(a) written description rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(a) written description rejections are withdrawn.
Section 112(a) (enablement) rejections: Applicants’ amendments to the claims address the previously noted Section 112(a) enablement rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(a) enablement rejections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections and are accepted and entered.  No new matter has been added.  The Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-4, 6-11, and 15-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
applicants’ representative, Mr. Robert Kroczynski on Tuesday, May 11, 2021.
The application has been amended as follows: 
Claims:
Claim 1, line 4: Change “face” to “plane”.
Claim 8, line 2: Add “first” before “metal”.
Claim 10, line 5: Change “face” to “plane”.
Claim 10, line 11: Add “zirconium oxide (ZrO)” before “FE/AFE”.
Claim 11, line 3: Change “structure” to “plane”.
Claim 15, line 3: Change “face” to “plane”.
Claim 15, line 10: Add “iridium (Ir)” before “first metal electrode layer”.
Claim 15, line 11: Add “platinum or iridium” after “second”.

Reasons for Allowance
Claims 1-4, 6-11, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “[a] method of forming a ferroelectric/anti-ferroelectric (FE/AFE) dielectric layer, comprising: forming an iridium (Ir) first metal electrode layer on a substrate, wherein the iridium (Ir) first metal electrode layer has an exposed surface with at least 80% { 111 } crystal plane; and forming a hafnium oxide (HfO) FE/AFE dielectric layer that has an orthorhombic-III polar non-centrosymmetric phase 
With regard to claims 2-4 and 6-9: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “method of forming a variable capacitor having a ferroelectric/anti-ferroelectric (FE/AFE) dielectric layer, comprising: forming a platinum first metal electrode layer on a substrate, wherein the platinum first metal electrode layer has an exposed surface with at least 80% {111 } crystal plane; forming a zirconium oxide (ZrO) FE/AFE dielectric layer that has a polar non- centrosymmetric phase structure directly on the exposed surface of the platinum first metal electrode layer; forming a second metal electrode layer on the FE/AFE dielectric layer; and patterning the platinum first metal electrode layer, the zirconium oxide (ZrO) FE/AFE dielectric layer, and the second metal electrode layer to form the variable capacitor with a width in the range of about 20 nm to about 100 nm”, in combination with the remaining limitations of the claim.
With regard to claim 11: The claim has been found allowable due to its dependency from claim 10 above.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “[a] ferroelectric/anti-ferroelectric device, comprising: an iridium (Ir) first metal electrode layer on a substrate, wherein the iridium (Ir) first metal electrode layer has a surface with at least 80% {111} crystal plane; an FE/AFE dielectric layer that has a polar non-centrosymmetric phase structure directly on the surface of the 
With regard to claims 16-20: The claims have been found allowable due to their dependency from claim 15 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897